A0245D (Rev. ll/16) Judgment in a Criminal Case For Revocations

 

 

 

 

 

Sheet l
UNITED STATES DISTRICT COURT
Western District of Washington
UNITED STATES OF AMERICA .]UDGMENT IN A CRIMINAL CASE
V. 02 or Revocation of Probation or Supervised Release)
Noe`mi AlvareZ_AVila CaSe Number: 2116CR00031-l
USl\/l Number: l396l-09l
Greg_cgy Geist
Defendant’s Attorney
THE DEFENDANT:
admitted guilt to violation(s) l, 2, 3, and 5 " <, of the petitions dated ll/29/2018
. . J
[j was found in violation(s) after denial of guilt,

 

The defendant is adjudicated guilty of these offenses:

 

Violation Number Nature of Violation Violation Ended

l. Using methamphetamine on multiple dates ll/8/2018

2. Failure to report for drug testing on multiple dates 10/22/2019

3. Associating With convicted felon D.S. ll/26/2018

' . ciatin ` ` ` 51
5 . Using methamphetamine l l/26/2018

6. Aborting inpatient treatment 12/3()/2018

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act o 19§4. , 6 ¢- iad
_ m
E/T mv_; H(%M yitign.($§-l 1 n 0 to wiv!<./dq#;$€ ave¢nuav.`(? l

It is ordered that the defendant must notify the United States_ attorney for thi_s district within _30 days of any change of name, residence,
or mailing address until all tines, restltution, costs, and Special assessments imposed by thls judgment are ly paid. If ordered to pay
restitution, the defendant must notify the court and Unlted States Attomey of ater al .» l » -.

L;/414//) ',

Da},l!' of §positi: oEudgmen
Signa nrc *Judge
Richard A. Jones, United States Di tri t Judge

Name and Title of Ju ge v
M. ul w H

Date

   

           

 

 

A0245D (Rev. l l/'l6) Judgment in a Criminal Case For Revocations
Sheet 2 _ Imprisonment

 

 

Judgment - Page 2 of7

DEFENDANT: Noemi Alvarez-Avila
CASE NUMBER: 2:16CRO()031-l

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of P 'sons to be i?)risoned fir a total term of;

é£""( 5“”"‘0& Wi"jt/]~ vl-.»; iv /Z{ days of (y,¢’/\(zMj/F?l_`

|:l The court makes the following recommendations to the Bureau of Prisons:

h The defendant is remanded to the custody of the United States Marshal.

[| The defendant shall surrender to the United States Marshal for this district:
l:l at l:| a.m. |:| p.m. on
g as notified by the United States Marshal.

 

[] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
l:| before 2 p.m. on
l:l as notified by the United States Marshal.

 

m as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

A0245D (Rev. l ll 16) Judgment in a Crirninal Case For Revocations
Sheet 3 _ Supervised Release

Judgment _ Page 3 of 7
DEFENDANT: Noemi Alvarez-Avila
CASE NUMBER: 2:16CR0003]-l

 

SUPERVISED RELEASE
Upon release from impriso ment, you will b oli\supervised release for a term of :
2 m /0 r1 z 3
MANDATORY CONDITIONS

l. You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test Within 15 days
of release from imprisonment and at least two per10d1c drug tests thereafter, as determined by the court.

l:] The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future substance abuse. (check grapplicable)
4. .[:] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
Ofl‘€SfitlltiOIl. (check#cpvlicable)

You must cooperate in the collection of DNA as directed by the probation officer. (check_zfapplicable)
|j

You must comply With the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.
§ 20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration
agency in which you reside, work, are a student, or were convicted of a qualifying o_ffense. (checky‘q)plicable)

7. [:| You must participate in an approved program for domestic violence. (check y{a;plicable)

You must corn ly with the standard conditions that have been adopted by this court as well as with any additional
conditions on t e attached pages.

U\

A0245D (Rev. ll/l 6) Judgment in a Criminal Case For Revocations
Sheet 3A _ Supervised Release

 

Judgment _ Page 4 of 7
DEFENDANT: Noemi Alvarez-Avila
CASE NUMBER: 2:l6CR0003 l-l

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are im osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of your release from im risonment, unless the probation officer instructs you to report to a different probation office or
within a different time ame. _

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must riot knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to chan e where ou live or anything about your
living arrangements (such as the peo le you live with), you must notify the pro ation officer at least 10 days before the
change. If notifying the robation oftEicer in advance is not ossible due to unantici ated circumstances, you must notify
the probation officer wit `n 72 hours of becoming aware o a change or expected cbange.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the _
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in_ plain view.

7. You must work fiill time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. If you do not have full-time employment you must try to find full-time employment, unless
the probation officer excuses you from doing so. If you plan to change where you Work or anything about your Work
(such as your position or your job res onsibilities), you must notify the probation officer at least lO days before the
change. If notifying the probation of icer at least 10 days in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer. ' ’

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer Within 72 hours.

lO.' You must not own, possess, or have access to a firearm, ammunition, destructive device, o_r dangerous Weapon (i.e.,
anything that Was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

ll. _You must no_t act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and tyou must comply with that instruction The probation
officer may contact the person and confirm that you have noti ied the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a Written copy
of this judgment containing these conditions For further information regarding these conditions, see Overvz'ew of Probation
and Supervised Release Condz`tl`ons, available at www.uscourts.gov.

Defendant’s Signature Date

 

A0245D (Rev. l l/l 6) Judgrnent in a Criminal Case For Revocations
Sheet 3D - Supervised Release

 

 

Judgment _ Page 5 of 7
DEFENDANT: Noemi Alvarez-Avila

CASE NUMBER: 2:16CR0003l-1
SPECIAL CONDITIONS OF SUPERVISION

The defendant shall participate as instructed by the U.S. Probation Officer in a program approved by the probation office for
treatment of narcotic addiction, drug dependency, or substance abuse, which may include testing to determine if defendant has
reverted to the use of drugs or alcohol. The defendant shall also abstain from the use of alcohol and/or other intoxicants during
the term of supervision Defendant must contribute towards the cost of any programs, to the extent defendant is financially able
to do so, as determined by the U. S. Probation Officer. In addition to urinalysis testing that may be a part of a formal drug
treatment program, the defendant shall submit up to eight (8) urinalysis tests per month.

The defendant shall participate as directed in a mental health program approved by the United States Probation Office. The
defendant must contribute towards the cost of any programs, to the extent the defendant is financially able to do so, as
determined by the U.S. Probation Officer.

The defendant shall reside in and satisfactorily participate in a residential reentry center program as a condition of supervised
release or probation for up to 180 days or until discharged by the Program Manager or U. S. Probation Officer. The defendant
may be responsible for a lO% gross income subsistence fee.

The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers, computers (as defined
in lS'U.S.C.§lO$O(e)(l)), other electronic communications or data storage devices or media, or office, to a search conducted
by a United States probation officer, at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of a violation of a condition of Supervision. _Failure to submit to a search may be grounds for revocation
The defendant shall Warn any other occupants that the premises may be subject to searches pursuant to this condition

A0245D (Rev. 11/16) Judgment in a Criminal Case For Revocations
Sheet 5 _ (`.rirninal Monetan' Penalti'es

 

 

 

Judgment - Page 6 of 7
DEFENDANT: Noemi Alvarez~Avila

CASE NUMBER: 2:16CR00031-1
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restituti'on
TOTALS $ 200.00 (paid) $ N/A $ Waived . $ N/A
l:| The determination of restitution is deferred until _ . An Amena'ed Judgment in a Crz`mz'nal Case (AO 245C)

will be entered after such determination

l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise iii the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name of Payee Total Loss* Restitution Ordered Priority or Percentage

 

TOTALS $ 0.00 $ 0.00

[:l Restitution amount ordered pursuant to plea agreement $

 

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:

l:| the interest requirement is waived for the |:l fine ij restitution
l:l the interest requirement for the l:l fine l:l restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to'pay a fine and, accordingly, the imposition
of a fine is waived.

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114~22.
** Findings for the total amount of losses are required under Chapters 109A, 11(), llOA, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before Apri123, 1996.

A0245D (Rev. l 1/16) Judgment in a Criminal Case For Revocations
Sheet 6 _ Schedule ofPavrnents

Judgment _ Page 'F nl` 'F
DEFENDANT: Noemi Alvarez-Avila
CASE NUMBER: 2:16CR00031-1

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT IS DUE IMMEDIATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period of imprisonment, no less than 25% of their inmate gross monthly income or $25.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendant's gross
monthly household income, to commence 30 days after release from imprisonment

l:l During the period of probation, in monthly installments amounting to not less than 10% of the defendant's gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible. The

defendant must notify the Court, the United States Probation Office, and the United States Attorney's Office of any
material change in the defendant's financial circumstances that might affect the ability to pay restitution

Unless the court`has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the F ederal Bureau of Prisons’ Inmate Financial Responsibility Program are made to the United States District Court,
Western District of Washington. F or restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

13 Joint and Several ~

Defendant and Co-Defendant Names and Case Numbers (i_'ncluding defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate.

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order1 (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) IVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

